Chief Justice Lee
in charging the jury remarked, that in settling the question of damages, the jury should take into consideration any circumstances of recent and immediate misconduct on the part of the plaintiff, in respect to the same transaction, tending to diminish the degree of injury inflicted. Thus, if they were of opinion that Irwin had himself provoked the assault complained of by calling the defendant a liar, vagabond and slanderer, and that these acts and words were so recent as to lead them to believe that the injury was inflicted under the immediate influence of passion thus excited, the provocation might be considered in mitigation of damages. The words afford no justification for the injury inflicted, and Porter must answer for it; but they may go in extenuation of it, and the question is, not so much whether the plaintiff shall have damages, as what amount he shall have.
The jury rendered a verdict in favor of the plaintiff for the sum of #12 50.